PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pertz et al.
Application No. 17/003,120
Filed: 26 Aug 2020
For: SELF-SERVICE MODULAR DROP SAFES

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.78(c), filed October 23, 2020.

The petition under 37 CFR 1.78(c) is dismissed as inappropriate.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  

The subject application was filed on August 26, 2020. The present petition and ADS were filed on October 23, 2020. The Domestic Benefit/National Stage Information section of the October 23, 2020 ADS lists a proper benefit chain. Therefore, a proper benefit claim was timely filed within 4 months of the filing date of the subject nonprovisional application. Accordingly, the petition is dismissed as unnecessary. 

A corrected filing receipt, which includes the benefit claim to Application No. 62/898,868, the application listed in the Domestic Benefit/National Stage Information section of the October 23, 2020 ADS, was mailed on October 27, 2020.

The $2100 petition fee is not subject to refund. While the Office dismissed the petition as inappropriate, the petition fee will be retained because the Office was required to evaluate the merits of the petition before being able to determine that the petition was not appropriate.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
			Alexandria, VA 22313-1450	
			
By hand:		U.S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petition
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By FAX:		(571) 273-8300 – ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  

This application is being referred to Technology Center A.U. 2683 for examination in due course.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET